Judgment and order affirmed, with costs. Memorandum: The claim by the defendant, appellant, that the word “ any,” as used in the application for insurance, referred to all diseases, illnesses or injuries for which the assured had consulted a physician within a certain period, finds support in the record when we consider the purpose of the application and the language used in the context. We are constrained, however, to hold otherwise by reason of the ruling in Dilleber v. Home Life Insurance Co. (69 N. Y. 256). We regard the error assigned by appellant pertaining to the ultimate exclusion of Dr. Davidson’s testimony — that the insured was ill at the time of certain treatments — to be immaterial to the particular issue in suit, viz., whether the answers by the assured in his application for insurance constituted a misrepresentation of any fact material to the risk. The remaining points urged by appellant do not warrant a reversal of the judgment. All concur, except Crosby, J., not voting.